Citation Nr: 1543389	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-34 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hearing difficulty, to include bilateral sensorineural hearing loss and/or central auditory processing disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously remanded by the Board in October 2014 and February 2015 for evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issue on appeal to include a central auditory processing disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2015 remand, the Veteran was scheduled for and attended an April 2015 VA audiological examination.  The examiner was instructed to, and did, provide an opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss disability.  The examiner also addressed medical literature pertaining to noise exposure and central auditory processing disorders.  The examiner distinguished the Veteran's bilateral hearing loss disability from any central auditory processing disorder, and stated that his opinion was only with respect to the Veteran's current bilateral hearing loss disability.  The examiner concluded that the Veteran's bilateral hearing loss disability was less likely than not related to his military service.  However, the Veteran's representative has argued that the issue of whether the Veteran has a central auditory processing disorder should be considered.  

The Board finds that remand for an addendum opinion, or if necessary, a new VA examination, is required in order to obtain an opinion with respect to the etiology of any diagnosed central auditory processing disorder.  As a result, the examiner should state whether the Veteran does have a currently diagnosed central auditory processing disorder, and if so, if such disorder is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should determine whether the Veteran has a currently diagnosed central auditory processing disorder.

If the Veteran does have a currently diagnosed central auditory processing disorder, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's central auditory processing disorder is associated with his military service, to include any in-service noise exposure.  

The examiner must discuss the relevance of the article "Adding Insult to Injury: Cochlear  Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" referenced by the Veteran's representative in June 2012 and August 2015.  Failure to specifically discuss the cited article may result in additional remand.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




